 Case 9:21-cv-00053-RC-ZJH Document 1 Filed 03/23/21 Page 1 of 6 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

PABLO ROSALES                                    §
  Plaintiff,                                     §
                                                 §
v.                                               §           C.A. NO.: 9:21-cv-53
                                                 §           JURY DEMAND
                                                 §
PILGRIMS PRIDE CORPORATION                       §
   Defendant.                                    §

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Plaintiff PABLO ROSALES (“Plaintiff”) and complains of Defendant

PILGRIMS PRIDE CORPORATION (hereinafter referred to as “PILGRIMS PRIDE”) and for his

cause of action would show the Court as follows:

                                       INTRODUCTION

       1.      This action seeks economic and compensatory damages, liquidated damages,

attorneys’ fees, expert fees, taxable costs of the court, pre-judgment and post-judgment interest as

a result of civilly wrongful conduct in violation of the laws of the United States and the State of

Texas, including Title VII of the Civil Rights Act of 1964 (42 U.S.C.§2000e, et seq.), as amended,

42 U.S.C. §1981, the Age Discrimination in Employment Act of 1967 (29 U.S.C. 626, et seq.) and

42 U.S.C. §1983.

                                            PARTIES

       2.      Plaintiff Pablo Rosales. is a resident of Harrison County, Texas.

       3.      Defendant Pilgrim’s Pride is a Delaware corporation that engages in all phases of

the poultry business in the State of Texas and who may be served through their designated agent

for service of process, Corporation Service Company dba CSC – Lawyers Incorporating Service

PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 1
 Case 9:21-cv-00053-RC-ZJH Document 1 Filed 03/23/21 Page 2 of 6 PageID #: 2




Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

                                 JURISDICTION AND VENUE

       4.      This is a civil action seeking redress for violation of rights guaranteed to the

Plaintiff pursuant to the Age Discrimination in Employment Act of 1967 (“ADEA”) in accordance

with provisions prohibiting race discrimination and age discrimination and retaliation for

participating in protected activity.    More specifically, this action seeks monetary damages,

including mental anguish, and all other appropriate relief to which Plaintiff is entitled to under the

law on account of discrimination on the basis of age under the ADEA.

       5.      This is also a civil action under the Fourteenth Amendment to the United States

Constitution in violation of 42 U.S.C. § 1983 for deprivation of property and liberty interests.

Further, this is a civil action under the provisions of 42 U.S.C. §1981, as amended, in accordance

with its provisions against racial discrimination involving the right to enter into contracts and other

aspects of employment as enjoyed by other citizens of the United States.      Plaintiff’s claims under

42 U.S.C. §1981 are brought through 42 U.S.C. §1983.

       6.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1343(a), 28 U.S.C.

§ 1331, 42 U.S.C. § 2000(e) et seq., as amended, §704(a), 42 U.S.C. § 1981(a), as amended, and

42 U.S.C. § 1983.

       7.      This action lies in the United States District Court for the Eastern District of Texas,

Marshall Division, pursuant to 28 U.S.C. § 1391(b), as the events giving rise to Plaintiff’s claims

occurred substantially in Harrison County, Texas.

                                  CONDITIONS PRECEDENT

       8.      Plaintiff filed Charge # 450-2020-05073 with the EEOC alleging a violation of the

Age Discrimination in Employment Act with the EEOC. Upon request of Plaintiff, his notice of



PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 2
 Case 9:21-cv-00053-RC-ZJH Document 1 Filed 03/23/21 Page 3 of 6 PageID #: 3




“Right-to Sue” was issued for Plaintiff (attached as Exhibit “A”) and plaintiff, thereafter, was able

to file a lawsuit on his claims. This case is filed within 90 days of Plaintiff’s receipt of his notice

of right to sue from the EEOC.

       9.      All potential administrative remedies have been exhausted and prerequisites to

litigation have been met.

                 STATEMENT OF FACTS RELEVANT TO ALL CLAIMS

       10.     Plaintiff was employed by Pilgrims Pride for almost 40 years when he was

terminated on or about March 23, 2020. Plaintiff’s date of birth is July 26, 1963 and was 57 years

old at the time of his termination. Plaintiff was replaced by a worker from the night shift who is

approximately 30 years old.

       11.     Plaintiff’s job with Pilgrims Pride was machine operator and was working on a

wrapping machine at the time of my termination. Plaintiff had an incident at work where a lock

was placed on the wrong machine. The error was discovered around 2:00 p.m. on that day. Plaintiff

was sent home at approximately 4:00 p.m. that same day. The next day Plaintiff was called at home

and terminated over the phone.

       12.     There have been at least two other machine operators who committed the same

error on the locking of the machines: Alfonso Munoz and Eloy Licea. Neither of these individuals

were terminated over the same incident.

       13.     Prior to the incident Plaintiff had not been written up or disciplined for his job

performance in the entire time he worked for Pilgrims Pride. Plaintiff alleges his termination was

motivated by a discriminatory animus towards Plaintiff because of his age.




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 3
 Case 9:21-cv-00053-RC-ZJH Document 1 Filed 03/23/21 Page 4 of 6 PageID #: 4




                                       CAUSES OF ACTION

                                  COUNT ONE -
                           DISCRIMINATION UNDER THE
                     AGE DISCRIMINATION IN EMPLOYMENT ACT


       14.      The allegations contained in Paragraphs 1 through 13 are hereby incorporated by

reference.

       15.      Plaintiff is informed and believes and therefore alleges that Defendant replaced him

in the position, which he formerly held with Defendant with a younger employee.

       16.      The termination of Plaintiff by Defendant was because of Plaintiff’s age, which

violates 29 U.S.C § 623(a)(1) and therefore entitles Plaintiff to relief under the provisions of 29

U.S.C. §626.

       17.      At all times relevant hereto, Defendant has enacted and effected policies and

practices of unlawful and systematic age discrimination against Plaintiff by inter alia:

             a. Failing to equalize conditions of employment for Plaintiff as contrasted with

             comparably trained and qualified younger employees; and,

             b. Adopting unreasonable, unwarranted and arbitrary standards and conditions of

             employment and advancement designed to discriminate against Plaintiff in favor of

             younger employees.

       18.      The termination of Plaintiff’s employment by Defendant constitutes a willful

violation of 29 U.S.C. § 623 and as such entitles Plaintiff to recover liquidated damages.


                                            DAMAGES

       19.      As a result of Defendant’s unlawful conduct, Plaintiff has suffered economic and

actual damages, including past and future lost income, back wages, interest on back pay and front

pay, future wages or front pay, lost earnings in the past and future, lost benefits under the contract
PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 4
 Case 9:21-cv-00053-RC-ZJH Document 1 Filed 03/23/21 Page 5 of 6 PageID #: 5




or employment relationship, employment benefits in the past, and employment benefits in the

future.

          20.     Because of Defendant’s intentional discrimination against Plaintiff on the basis of

his age, Plaintiff is entitled to liquidated damages.

                             ATTORNEYS’ FEES AND EXPERT FEES

          21.     A prevailing party may recover reasonable attorneys’ and experts’ fees under the

Age Discrimination in Employment Act. Plaintiff seeks all reasonable and necessary attorneys'

fees in this case from Defendant, including preparation and trial of this lawsuit, post-trial, pre-

appeal legal services, and any appeals. Plaintiff additionally brings suit for expert fees and all

costs associated with the prosecution of this action.

                                            JURY DEMAND

          22.     Plaintiff demands a trial by jury of all the issues and facts in this case and tenders

herewith the requisite jury fee.



                                                PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that:

          1.    The Court assume jurisdiction of this cause;

          2.    The Court award Plaintiff damages as specified above;

          3.    The Court award Plaintiff reinstatement or, in the alternative, front pay.

          4.    The Court award Plaintiff’s reasonable attorneys’ and expert fees and costs;

          5.    The Court award Plaintiff pre- and post-judgment interest at the highest rates allowed.

          Plaintiff further prays for any such other relief as the Court may find proper, whether at

law or in equity.



PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 5
 Case 9:21-cv-00053-RC-ZJH Document 1 Filed 03/23/21 Page 6 of 6 PageID #: 6




                                          Respectfully submitted,

                                          /s/ William S. Hommel, Jr.
                                          William S. Hommel, Jr.
                                          State Bar No. 09934250
                                          Hommel Law Firm
                                          5620 Old Bullard Road, Suite 115
                                          Tyler, Texas 75703
                                          903-596-7100 Phone/Facsimile

                                          ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 6
